DETAILED ACTION
	This is the first office action on the merits for application 16/959,514, which is a national stage entry of PCT/JP2019/005974, filed 2/19/2019, which claims priority to Japanese application JP2018-032925, filed 2/27/2018.
	Claims 1-11 are pending in the application, Claims 4-5 are withdrawn from consideration, and Claims 1-3 and 6-11 are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, now encompassing Claims 1-3 and 6-11 in the reply filed on 12/27/2021 is acknowledged.

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following reference. This reference is not currently applied in a grounds of rejection.
Yu, et al. (Scientific Reports, 2017, vol. 7, 45177)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 11 recites “a content of the elements other than Bi, Te, and Se is 10% by mol or less.” This limitation is indefinite, because Claim 11 depends on Claim 10, which recites that the thermoelectric conversion material is Bi2- ySbyTe3 (0<y<2). Therefore, the material of Claim 10 appears to be different than the material required by Claim 11. For the purposes of examination, the material of Claim 11 will be interpreted to be the same material recited in Claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrova, et al.  (Inorganic Materials, 2004, vol. 40, no. 6, pp. 558-562).
In reference to Claim 1, Petrova teaches a thermoelectric conversion module member (i.e. a thermoelectric leg), corresponding to the HMS/Cr/Ni samples described in the “Experimental” section, column 2, page 558, with diffusion data shown in Table 3.
The thermoelectric conversion module member/thermoelectric leg of Petrova comprises a thermoelectric conversion layer, corresponding to the MnSi1.75 layer shown in Table 3.
The thermoelectric conversion module member/thermoelectric leg of Petrova comprises a diffusion prevention layer, corresponding to the Cr3-qMnqSi layer shown in Table 3. It is the Examiner’s position that, because this layer is formed between the MnSi1.75 layer and the Ni layer after annealing, it 1.75 layer. This is further described in column 1, paragraph 6, page 562).
The thermoelectric conversion layer of Petrova is a layer containing a thermoelectric conversion material having a silicon element (i.e. MnSi1.75).
Table 3 shows that the diffusion prevention layer Cr3-qMnqSi is a layer that contains a metal (i.e. Cr) and the same thermoelectric conversion material as the thermoelectric conversion material contained in said thermoelectric conversion layer (i.e. MnSi).
Table 3 shows that the diffusion prevention layer Cr3-qMnqSi has a composition of 6.2 atomic% Mn, 65.9 atomic% Cr, 1.8 atomic% Ni, and 26.1 atomic% Si. 
Given these atomic (i.e. molar) ratios, the mass of 1 mole of layer material is 44.39g. These values correspond to a mass% of the metal component of the diffusion barrier layer of 77.2%, and a mass% of the Mn+Si thermoelectric material in the layer of 20.4%, which further corresponds to an amount of thermoelectric conversion material in the diffusion prevention layer of 26.5 parts by weight of the thermoelectric material (i.e. Mn+Si), with respect to 100 parts by weight of said metal (i.e. Cr).
This teaches the limitations of Claim 1, wherein the amount of said thermoelectric conversion material in said diffusion prevention layer is 10 to 50 parts by weight with respect to 100 parts by weight of said metal, because 26.5 parts by weight thermoelectric material lies within, and therefore anticipates, the range of 10-50 parts by weight.
This disclosure further teaches the limitations of Claim 6, wherein the thermoelectric conversion material comprises the silicon element (i.e. MnSi1.75).

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrova, et al.  (Inorganic Materials, 2004, vol. 40, no. 6, pp. 558-562), as evidenced by Miyazaki, et al. (Physical Review B, 2008, vol. 78, 214104).
In reference to Claim 2, Petrova teaches that the thermoelectric conversion material is MnSiy (1.7<y<1.8), i.e. MnSi1.75 (Table 3).
Evidentiary reference Miyazaki teaches that this material has a chimney-ladder type crystal structure (Abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lan, et al. (Applied Physics Letters, 2008, vol. 92, 101910).
In reference to Claim 1, Lan teaches a thermoelectric conversion module member (i.e. thermoelectric legs), corresponding to the n-type thermoelectric leg having the composition Bi2(Te, Se)3, shown in Figs. 3-4. 
The thermoelectric conversion module member comprises a thermoelectric conversion layer (corresponding to the Bi2(Te, Se)3 material) and a diffusion prevention layer in contact with said thermoelectric conversion layer. This “diffusion prevention layer” corresponds to the Ni layer on top of the thermoelectric material, as well as the diffused Ni layer in the first ~4 microns of the Bi2(Te, Se)3 material, as shown in Fig. 3-4.
The thermoelectric conversion layer is a layer containing a thermoelectric conversion material having a tellurium element (corresponding to the Bi2(Te, Se)3 material).
The “diffusion prevention layer” is a layer comprising the pure Ni layer on one surface of the thermoelectric material, as well as the layer of Bi2(Te, Se)3 comprising diffused Ni, as shown in Figs. 3-4. Therefore, this layer is a “layer containing a metal and the same thermoelectric conversion material as the thermoelectric conversion material contained in said thermoelectric conversion layer.”
Fig. 3 teaches that the diffusion prevention layer comprises a layer of Ni (referred to as the “Ni barrier layer” in Fig. 3). In this layer, the amount of thermoelectric material is taken to be 0 parts by weight, because it is referred to as a “Ni layer.”
 Further, Fig. 4 teaches that the amount of Ni in the diffused region of the thermoelectric leg ranges between 50-20 atomic%, relative to the entire layer, which corresponds to an amount of said thermoelectric conversion material in said diffusion prevention layer of 100-400 parts by weight.
Therefore, Lan teaches that the amount of thermoelectric conversion material in said diffusion prevention layer is 0-400 parts by weight with respect to 100 parts by weight of said metal.
This disclosure teaches the limitations of Claim 1, wherein the amount of thermoelectric conversion material in said diffusion prevention layer is 10 to 50 parts by weight by weight with respect to 100 parts by weight of said metal.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of 
The disclosure of Lan further teaches the limitations of Claim 7, wherein the thermoelectric conversion material comprises the tellurium element.
	In reference to Claim 3, Lan teaches a thermoelectric conversion module comprising a pair of electrodes and the thermoelectric conversion module member according to Claim 1 provided between said pair of electrodes (column 1, paragraph 2, page 101910-1).
An alternate teaching of Lan is applied below.
In reference to Claim 1, Lan teaches a thermoelectric conversion module member (i.e. thermoelectric legs), corresponding to the p-type thermoelectric leg having the composition (Bi, Sb)2Te3, shown in Figs. 1-2 and 4. 
The thermoelectric conversion module member comprises a thermoelectric conversion layer (corresponding to the (Bi, Sb)2Te3 material) and a diffusion prevention layer in contact with said thermoelectric conversion layer. This “diffusion prevention layer” corresponds to the Ni layer on top of the thermoelectric material, as well as the diffused Ni layer in the first ~100 nm of the (Bi, Sb)2Te3 material, as shown in Figs. 1-2 and 4.
The thermoelectric conversion layer is a layer containing a thermoelectric conversion material having a tellurium element (corresponding to the (Bi, Sb)2Te3 material).
The “diffusion prevention layer” is a layer comprising the pure Ni layer on one surface of the thermoelectric material (shown in Figs. 1-2), as well as the layer of (Bi, Sb)2Te3 comprising diffused Ni, as shown in Figs. 1-2 and 4. Therefore, this layer is a “layer containing a metal and the same thermoelectric conversion material as the thermoelectric conversion material contained in said thermoelectric conversion layer.”
Fig. 2 teaches that the diffusion prevention layer comprises a layer of Ni (referred to as the “Ni layer” in trace “F” in Fig. 2). In this layer, the amount of thermoelectric material is taken to be 0 parts by weight, because the EDS data shows only Ni.

Therefore, Lan teaches that the amount of thermoelectric conversion material in said diffusion prevention layer is 0-9900 parts by weight with respect to 100 parts by weight of said metal.
This disclosure teaches the limitations of Claim 1, wherein the amount of thermoelectric conversion material in said diffusion prevention layer is 10 to 50 parts by weight by weight with respect to 100 parts by weight of said metal.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of “10 to 50 parts by weight by weight with respect to 100 parts by weight of said metal” lies within the taught range of “0-9900 parts by weight with respect to 100 parts by weight of said metal.”
The disclosure of Lan further teaches the limitations of Claim 7, wherein the thermoelectric conversion material comprises the tellurium element.
	In reference to Claim 3, Lan teaches a thermoelectric conversion module comprising a pair of electrodes and the thermoelectric conversion module member according to Claim 1 provided between said pair of electrodes (column 1, paragraph 2, page 101910-1).

Claims 2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lan, et al. (Applied Physics Letters, 2008, vol. 92, 101910), as applied to Claim 1, and further as evidenced by Hayashi, et al. (U.S. Patent Application Publication 2013/0213447 A1).
In reference to Claim 2, Lan teaches that the thermoelectric material is Bi2(Te, Se)3 or (Bi, Sb)2Te3 (given the two interpretations above).
Evidentiary reference Hayashi teaches that thermoelectric materials having this composition have the R3m space group (paragraph [0036]).
In reference to Claim 8, Lan teaches that the thermoelectric material is Bi2(Te, Se)3.
Evidentiary reference Hayashi teaches that thermoelectric materials having this composition have the R3m space group (paragraph [0036]).
In reference to Claim 9, Fig. 3 of Lan teaches that, at 7.2 microns into the body of the thermoelectric conversion material, only Se, Bi, and Te materials are detected by EDS.
Therefore, this disclosure teaches the limitations of Claim 9 wherein in said thermoelectric conversion material, a content of the elements other than Bi, Te and Se is 10% by mol or less (i.e. because no other materials besides Bi, Te, and Se are detected in at least one portion of the thermoelectric conversion material).
In reference to Claim 10, Lan teaches that the thermoelectric material is (Bi, Sb)2Te3.
Evidentiary reference Hayashi teaches that thermoelectric materials having this composition have the R3m space group (paragraph [0036]).
In reference to Claim 11, Fig. 2 of Lan teaches that, at 860 nm into the body of the thermoelectric conversion material, only Sb, Bi, and Te materials are detected by EDS.
Therefore, this disclosure teaches the limitations of Claim 11 wherein in said thermoelectric conversion material, a content of the elements other than Bi, Te and Sb is 10% by mol or less (i.e. because no other materials besides Bi, Te, and Sb are detected in at least one portion of the thermoelectric conversion material).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721